DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: "chamber unit" in claim 1.
"driving unit" in claim 1.
"piston unit" in claim 1.
"locking unit" in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaodong (CN 20142838234U) (hereinafter – Xiaodong).
Regarding claim 1, Xiaodong discloses A single-arm micro air-pressure pump device, comprising (Abstract and entire document):
an air pump body including a supporting frame (FIG. 1-4, “housing 1”, “air pump assembly”),
an air chamber unit coupled to a side of the supporting frame (FIG. 1-4, “housing 1”, “air pump assembly”), and
a swing arm provided on the air chamber unit (FIG. 1-4, “diaphragm arm 40”); and 
a driving unit fixed on the supporting frame and having an output shaft (FIG. 1-4, “eccentric structure”),
wherein the output shaft is provided with an eccentric shaft and is configured to rotate the eccentric shaft (FIG. 1-4, “motor 2” drives the “eccentric structure”), and
the eccentric shaft has an end coupled to the output shaft and an opposite end coupled to the swing arm in order to drive the swing arm into a reciprocating motion between at least a proximal position and a distal position with respect to the air chamber unit (FIG. 1-4, “motor 2” drives the “eccentric structure” and rotates, the diaphragm arm is driven to make a reciprocating movement between at least a proximal position and a distal position);
wherein the air chamber unit includes a first air chamber, a second air chamber, and a third air chamber, the second air chamber and the third air chamber are provided on a side of the first air chamber (FIG. 1-4, a first air chamber is between diaphragm 4 and partition 5, second and third air chambers are at the sides of the first air chamber),
there are a first-direction check valve between the second air chamber and the first air chamber and a second-direction check valve between the third air chamber and the first air chamber (FIG. 1-4, “inlet one-way valve 9”, “outlet one-way valve 8”),
the swing arm has an end provided with a piston unit, the piston unit covers the first-direction check valve and the second-direction check valve from above, air is drawn from the second air chamber into the first air chamber when the swing arm is moved to the distal position (Fig. 1-4, diaphragm is provided at one end of the diaphragm arm and covers above the inlet and outlet one-way valves), and
the air is output from the first air chamber to the third air chamber and then discharged through an air outlet of the third air chamber when the swing arm is moved to the proximal position (FIG. 1-4, when the diaphragm moves from the proximal position, the first air chamber outputs air to the third air chamber and an air outlet outputs air flow).
Regarding claim 2, Xiaodong discloses The single-arm micro air-pressure pump device of claim 1, wherein the output shaft of the driving unit is perpendicular to the swing arm (FIG. 1-4, motor output shaft 20 is perpendicular to the diaphragm arm 4).
Regarding claim 3, Xiaodong discloses The single-arm micro air-pressure pump device of claim 2, wherein the eccentric shaft has a first coupling portion and a second coupling portion at its two ends respectively, the first coupling portion is coupled to the output shaft, the second coupling portion is coupled to one end of the swing arm, and the first coupling portion is eccentrically provided with respect to the second coupling portion (FIG. 1-4, one end of the connecting rod 3 is eccentrically connected to the motor output shaft, and the other end passes through hold of the diaphragm arm.).
Regarding claim 4, Xiaodong discloses The single-arm micro air-pressure pump device of claim 1, wherein the piston unit has a bottom side provided with an air-guiding groove, the air-guiding groove lies above the first-direction check valve and has a side integrally extended with an air cup, and the air cup lies above the second-direction check valve, has a top end coupled to the swing arm, and has an interior space in communication with the air-guiding groove (Fig. 1-4, diaphragm is provided at one end of the diaphragm arm and covers above the inlet and outlet one-way valves); and
wherein when the swing arm is moved to the distal position, the air cup is stretched upward such that the air in the second air chamber flows into the interior space of the air cup through the air-guiding groove (FIG. 1-4, “When the flexible diaphragm is stretched, the air inlet check valve is opened for pumping, and when the compression is opened, the air outlet check valve is exhausted to realize the pumping and discharging of the micro pump.”), and
when the swing arm is moved to the proximal position, the air cup is pushed downward and thereby compresses the first air chamber such that the air in the first air chamber is output to the third air chamber through the second-direction check valve (FIG. 1-4, “When the flexible diaphragm is stretched, the air inlet check valve is opened for pumping, and when the compression is opened, the air outlet check valve is exhausted to realize the pumping and discharging of the micro pump.”).
Regarding claim 5, Xiaodong discloses The single-arm micro air-pressure pump device of claim 1, wherein the air chamber unit includes a first layer, a second layer, and a third layer, the first air chamber is provided between the first layer and the second layer, and the second air chamber and the third air chamber are provided between the second layer and the third layer (FIG. 1-4, ref no. 10, 11, 4, 5, 1 are all layers. Diaphragm 4 is provided between two layers. Two additional air chambers can be interpreted as the space below ref. no. 8 and 9).
Regarding claim 6, Xiaodong discloses The single-arm micro air-pressure pump device of claim 5, wherein the first layer is integrally formed with the supporting frame and constitutes a co-constructed body (FIG. 1-4, ref no. 10, 11, are formed integrally with the frame).
Regarding claim 7, Xiaodong discloses The single-arm micro air-pressure pump device of claim 5, wherein the second layer and/or the third layer are provided with one or more grooves surrounding the second air chamber and the third air chamber, and an elastic gasket is provided between the second layer and the third layer and is positioned in the grooves to seal the second air chamber and the third air chamber hermetically (FIG. 1-4, Two additional air chambers can be interpreted as the space below ref. no. 8 and 9 and in addition, the air outlet check valve 8 includes a flexible first elastic piece and a first protruding piece; the first elastic piece can completely cover the air hole 6; the top end .
Regarding claim 8, Xiaodong discloses The single-arm micro air-pressure pump device of claim 5, wherein the third layer is provided with an air output tube in communication with the third air chamber (FIG. 1-4, Two additional air chambers can be interpreted as the space below ref. no. 8 and 9 and in addition, the air outlet check valve 8 includes a flexible first elastic piece and a first protruding piece; the first elastic piece can completely cover the air hole 6; the top end of the first protruding column is connected to the first elastic piece In the working state, the first protruding post is disposed in the air outlet 6 , and the first elastic piece is located on the outdoor side of the air; the first protruding post is further provided with a first limiting structure at the end For preventing the outlet check valve 8 from falling out of the air outlet 6; the intake check valve 9 includes a flexible second elastic piece and a second protruding post; the second elastic piece can completely cover the inlet a vent hole 7;”).
Regarding claim 9, Xiaodong discloses The single-arm micro air-pressure pump device of claim 5, wherein each of the first layer, the second layer, and the third layer has one or more positioning portions in the peripheral region, and the positioning portions correspond to one another so that a locking unit can be passed therethrough (FIG. 1, layers 1-3 are constructed vertically and are aligned in a peripheral region).
Regarding claim 10, Xiaodong discloses The single-arm micro air-pressure pump device of claim 5, wherein the third layer is provided with an air inlet in communication with the second air chamber (FIG. 1-4, Two additional air chambers can be interpreted as the space below ref. no. 8 and 9 and in .
Regarding claim 11, Xiaodong discloses The single-arm micro air-pressure pump device of claim 1, wherein the second air chamber is provided therein with one or two or more baffle walls (FIG. 1-4, partition 5 and housing one that receives partition 5 which can be interpreted as a directional air restraint or baffle wall that would direct the flow of air to contain it.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791